El Juey Asociado Sb. Hutchison,
emitió la opinión del tribunal.
Convenimos enteramente con el abogado de los apelantes y demandantes en la corte inferior en una acción de desa-hucio, en que la única cuestión aquí envuelta, es si era o no *207necesaria de acuerdo con los términos del contrato de arren-damiento la manifestación expresa de una intención por parte de la arrendataria de optar por la prórroga del tér-mino.
Para los fines de esta opinión puede admitirse, aunque sin resolverse, que tal opción había de ejercitarse antes del vencimiento del término fijado y que el mero hecho de no desocuparse la finca inmediatamente en el día de tal venci-miento no era un aviso suficiente de la intención de hacer uso del privilegio de la prórroga. No es necesario, por tanto, que se determine ahora hasta qué punto sostienen las autori-dades citadas en el alegato estas proposiciones a que acaba-mos de hacer referencia. En ninguna de ellas parece resol-verse o inferirse que sea necesario ninguna forma particular de aviso por escrito o de otro modo.
El contrato original celebrado por las partes en esta con-troversia dispone que “el término de este arrendamiento es de tres años empezados a contar desde el primero de agosto hasta el treinta y uno de julio de mil novecientos veinte y uno, pudiendo prorrogarse por dos años más si le conviniere a “la arrendataria o a sus sucesores.”
Este contrato también contiene una cláusula que dice lo siguiente:
“Serán de cuenta de los arrendadores todas las reparaciones que sean necesarias en la casa siempre que éstas sean originadas por fuerza mayor o por el transcurso del tiempo, así como en la tubería .general sanitaria, y serán de cuenta de los arrendatarios, las repa-raciones de inodoros, plumas de agua, así como el consumo de la misma; también serán de cuenta de los arrendadores las contribu-ciones y demás impuestos que se asignen a la casa objeto de este contrato. El arrendatario conservará la finca para el uso a que está destinada, pudiendo hacer en ella las obras que estime necesarias, pero a la conclusión del inquilinato, deberá reponerla al estado en que la recibe, a no ser que los arrendadores acepten las mejoras que haya ejecutado el arrendatario, las que quedarán a beneficio del in-mueble.”
*208En 11 de mayo de 1921, la Sra. Cid en su nombre propio y en representación de sus bijas doña Marta Oid, mayor de edad, casada, propietaria y residente en la actualidad en Hamburgo, Alemania y doña Julia Cid, mayor de edad, ca-sada, propietaria y en la actualidad residente en New York, compareció con el socio gestor de la arrendataria ante el no-tario público y otorgaron un contrato formal que contenía las siguientes cláusulas:
“Tercero: La sociedad ‘C. Pérez Alvarez, S. en C.’ por la pre-sente se obliga a que antes de la terminación del arrendamiento de la casa número noventa y cinco de la calle de San Francisco, o Salvador Brau, se cierren por cuenta de la misma sociedad las puertas de comunicación abiertas para con la casa número noventa y siete, en la pared que comunica la pared medianera de ambas casas; y que para cerrarse tales puertas intervendrá y dirigirá las operaciones un arquitecto, o ingeniero, o un maestro de obras nombrado por doña Julia Pastrana, y cuyos derechos u honorarios serán pagados por la sociedad ‘C. Pérez Alvarez, S. en C.’ — Cuarto: ‘0. Pérez Alvarez, Sociedad en Comandita, por la presente declara que se obliga a solu-cionar por su cuenta todas las responsabilidades que puedan origi-narse por la apertura como para el cierre de las referidas puertas, en relación con el dueño de la casa vecina número noventa y siete de la calle de Salvador Brau, y que se hace cargo de cualquier in-demnización que pudiera exigir el referido dueño por ese concepto. — - Quinto: Los comparecientes doña Julia Pastrana y don Carmelo Pérez Alvarez, en sus respectivas representaciones, declaran y con-vienen en lo siguiente. — En que por el tiempo que queda de subsis-tencia al contrato de arrendamiento entre ellos existente, las repa-raciones ordinarias menores, tales como cambio de algunas planchas de zinc, tomas de goteras, cambio de alguna a algunas tablas o cuar-tones y otros de la misma naturaleza, serán de cuenta de los arrenda-tarios ‘C. Pérez Alvarez, S. en C.’; y que cuando se trate de cambios de muchas planchas de zinc o muchas tablas o cuartones, se llevará a efecto la obra mediante un presupuesto de acuerdo entre arrenda-dores y arrendatarios, y satisfaciéndose por mitad los gastos de ma-teriales. Y en cuanto a las reparaciones mayores originadas por accidentes meteorológicos, como ciclón, inundación, huracán, y a los desplomes de paredes, techos, etc., serán de cuenta de los arrenda-dores exclusivamente. ’ ’
*209Las declaraciones de la Sra. Cid y del socio gestor presta-das en el juicio indican claramente que estas modificaciones en los términos del primitivo contrato se hicieron a instancia de la Sra. Cid tomando en consideración un viaje a Europa, y no solamente con el fin de arreglar la cuestión de 1a. respon-sabilidad por las aberturas hechas por la arrendataria en la pared medianera sino también para que quedara relevada la Sra. Cid de la responsabilidad y molestias de tener que aten-der a las reparaciones menos importantes durante el período de su ausencia. Puede concebirse quizá que la disposición relativa al nombramiento por los arrendadores de un arqui-tecto, bajo cuya dirección había de restaurarse a su anterior condición la pared medianera antes del vencimiento del con-trato de arrendamiento, se refería al término original sin to-marse en consideración el privilegio de la prórroga, si bien el hecho de no haberse nombrado ningún arquitecto es una circunstancia muy significativa que indica la interpretación que se dió entonces a la cláusula en cuestión por la Sra. Oid. Pero semejante conclusión no puede inferirse del hecho de que después de haber transcurrido dos años y diez meses de un contrato de arrendamiento por tres años los arrendadores solicitaron y obtuvieron una exoneración formal de su respon-sabilidad por las reparaciones ordinarias que se hicieran ne-cesarias por el transcurso del tiempo, con estipulaciones cla-ras no sólo en cuanto a la toma de goteras y cambio por los arrendatarios de alguna tabla o plancha de zinc sino también para intervenir el arrendador en caso de mayores y más im-portantes deterioros. Asumir sencillamente que el proyec-tado viaje a Europa era un viaje rápido en un vapor ligero, y que todas estas precauciones se tomaron para justificar un período de algunas semanas equivaldría a un verdadero ab-surdo. La única alternativa es aceptar la consecuencia inevitable de que lo que las partes debieron haber tenido en cuenta fué una prórroga del arrendamiento por un período de dos años, de acuerdo con las estipulaciones del mismo y que tal *210prórroga fue tan ciertamente convenida por deducción como pudo haberlo sido mediante el' otorgamiento de' una nueva es-critura.
“La regla general es que no es necesario ningún nuevo contrato de'arrendamiento al ejercitarse un derecho de opción de prórroga.” Nota al caso de Grenshaw-Gary Lumber Company v. Norton, L. R. A. 1916 E, página 1227, en la página 1238.
“Cuando el arrendamiento se hace por término que se especifica teniendo el arrendatario el privilegio de prorrogar el término por uno mayor, y no contiene ninguna disposición sobre aviso al arren-dador de la elección del arrendatario de prorrogar de tal modo el término, se ha declarado que el arrendatario no está en la obligación de dar un aviso expreso al arrendador antes de vencer el primer período de su elección en prorrogar el término.” 16 R. C. L., pá-gina 893, sección 397.
No habiéndose citado ninguna autoridad en sentido con-trario estamos satisfechos al sostener la regla a que se hace referencia en el texto que acabamos de citar.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciado Aldrey.
Los Jueces Asociados Sres. Wolf y Franco Soto no in-tervinieron en la resolución de este caso.